                                                                                    1 BAUTE CROCHETIERE HARTLEY & VELKEI LLP

                                                                                    2
                                                                                        MARK D. BAUTE (State Bar No. 127329)
                                                                                        mbaute@bautelaw.com
                                                                                    3   COURTNEY A PALKO (State Bar No. 233822)
                                                                                    4
                                                                                        cpalko@bautelaw.com
                                                                                        777 South Figueroa Street, Suite 3800
                                                                                    5   Los Angeles, California 90017
                                                                                    6   Telephone: (213) 630-5000
                                                                                        Facsimile: (213) 683-1225
                                                                                    7

                                                                                    8 Attorneys for Defendant
                                                                                        WORLD SERVICE WEST/LA
                                                                                    9 INFLIGHT SERVICE COMPANY, LLC

                                                                                   10
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11                                  UNITED STATE DISTRICT COURT
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12
                                           777 South Figueroa Street, Suite 3800




                                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                  Los Angeles, CA 90017




                                                                                   13

                                                                                   14 THE BOARD OF TRUSTEES, IN                          Case No. 4:19-cv-05737-HSG
                                                                                        THEIR CAPACITIES AS TRUSTEES
                                                                                   15 OF THE CALIFORNIA SERVICE                          Complaint Filed: September 12, 2019
                                                                                   16 EMPLOYEES HEALTH AND
                                                                                        WELFARE TRUST FUND,                              JOINT STIPULATION TO SET
                                                                                   17                                                    ASIDE CLERK’S ENTRY OF
                                                                                   18                     Plaintiff,                     DEFAULT UNDER FRCP 55(c);
                                                                                                                                         ORDER
                                                                                   19               v.
                                                                                   20
                                                                                        WORLD SERVICE WEST/LA
                                                                                   21 INFLIGHT SERVICE COMPANY                           Hon. Haywood S. Gilliam, Jr.
                                                                                   22 LLC,                                               Courtroom:  2
                                                                                   23                     Defendant.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        290604.2                                                          Case No. 4:19-cv-05737-HSG
                                                                                                   JOINT STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT UNDER FRCP 55(c)
                                                                                    1               TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                                                                                    2 ATTORNEYS OF RECORD:

                                                                                    3               Defendant World Service West/LA Inflight Service Company, LLC
                                                                                    4 (“Defendant”) and Plaintiff The Board of Trustees, in their capacities as Trustees of

                                                                                    5 The California Service Employees Health and Welfare Trust Fund (“Plaintiff”)

                                                                                    6 (jointly referred to herein as the “Parties”), by and through their counsel of record,

                                                                                    7 hereby stipulate as follows:

                                                                                    8               1.    On September 12, 2019, Plaintiff filed its Complaint in this matter.
                                                                                    9 ECF #1, 3.

                                                                                   10               2.    On November 6, 2019, Plaintiff filed a motion for entry of default
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11 (ECF #12), which the clerk entered on November 8, 2019 (ECF #13).
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12               3.    On November 12, 2019, counsel for Defendant contacted Plaintiff’s
                                           777 South Figueroa Street, Suite 3800
                                                  Los Angeles, CA 90017




                                                                                   13 counsel in an effort to seek relief from default without consuming the Court’s time

                                                                                   14 with a formal motion and in order to limit the time, money, and resources expended

                                                                                   15 to set aside the default.

                                                                                   16               4.    The Parties hereby stipulate and agree that good cause exists to set
                                                                                   17 aside the clerk’s entry of default (ECF #13) under Rule 55(c) of the Federal Rules of

                                                                                   18 Civil Procedure.

                                                                                   19               5.    The Parties further stipulate and agree that Defendant will file a
                                                                                   20 responsive pleading in this action on or before November 27, 2019.

                                                                                   21               IT IS SO STIPULATED.
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        290604.2                                      2                   Case No. 4:19-cv-05737-HSG
                                                                                                   JOINT STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT UNDER FRCP 55(c)
                                                                                    1 DATED: November 14, 2019                    BAUTE CROCHETIERE HARTLEY &
                                                                                    2
                                                                                                                                  VELKEI LLP

                                                                                    3

                                                                                    4
                                                                                                                                  By:         /s/ Courtney A. Palko
                                                                                    5                                                   MARK D. BAUTE
                                                                                    6                                                   COURTNEY A. PALKO
                                                                                                                                        Attorneys for Attorneys for Defendant
                                                                                    7                                                   WORLD SERVICE WEST/LA INFLIGHT
                                                                                    8                                                   SERVICE COMPANY, LLC

                                                                                    9 DATED: November 14, 2019                    WEINBERG, ROGER & ROSENFELD
                                                                                   10
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11
                                                                                                                                  By:         /s/ Tracy L. Mainguy
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12
                                           777 South Figueroa Street, Suite 3800




                                                                                                                                        CONCEPCION E. LOZANO-BATISTA
                                                  Los Angeles, CA 90017




                                                                                   13                                                   TRACY L. MAINGUY
                                                                                   14                                                   Attorneys for Attorneys for Plaintiff
                                                                                                                                        THE BOARD OF TRUSTEES, in their
                                                                                   15
                                                                                                                                        capacities as Trustees of THE
                                                                                   16                                                   CALIFORNIA SERVICE EMPLOYEES
                                                                                                                                        HEALTH AND WELFARE TRUST
                                                                                   17
                                                                                                                                        FUND
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        290604.2                                      3                   Case No. 4:19-cv-05737-HSG
                                                                                                   JOINT STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT UNDER FRCP 55(c)
                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10                                 UNITED STATE DISTRICT COURT
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11                          NORTHERN DISTRICT OF CALIFORNIA
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                   12
                                           777 South Figueroa Street, Suite 3800




                                                                                        THE BOARD OF TRUSTEES, IN                      Case No. 4:19-cv-05737-HSG
                                                  Los Angeles, CA 90017




                                                                                   13 THEIR CAPACITIES AS TRUSTEES

                                                                                   14 OF THE CALIFORNIA SERVICE                        Complaint Filed: September 12, 2019
                                                                                        EMPLOYEES HEALTH AND
                                                                                   15 WELFARE TRUST FUND,                              ORDER VACATING CLERK’S
                                                                                   16                                                  ENTRY OF DEFAULT UNDER
                                                                                                         Plaintiff,                    FRCP 55(c)
                                                                                   17

                                                                                   18              v.
                                                                                   19 WORLD SERVICE WEST/LA                            Hon. Haywood S. Gilliam, Jr.
                                                                                   20 INFLIGHT SERVICE COMPANY                         Courtroom:  2
                                                                                        LLC,
                                                                                   21

                                                                                   22                    Defendant.
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        290607.1                                                      Case No. 4:19-cv-05737-HSG
                                                                                                   ORDER VACATING CLERK’S ENTRY OF DEFAULT UNDER FRCP 55(c)
                                                                                    1                                             ORDER
                                                                                    2              The Court, having considered the Parties’ Joint Stipulation to Set Aside
                                                                                    3 Clerk’s Entry of Default under Rule 55(c) of the Federal Rules of Civil Procedure,

                                                                                    4 and finding good cause therefor, hereby orders as follows:

                                                                                    5              1.    The clerk’s entry of default on November 8, 2019 (ECF #13) is vacated
                                                                                    6 under Rule 55(c) of the Federal Rules of Civil Procedure.

                                                                                    7              2.    The deadline for Defendant to file a response to the Complaint is
                                                                                    8 November 27, 2019.

                                                                                    9

                                                                                   10              IT IS SO ORDERED.
BAUTE CROCHETIERE HARTLEY & VELKEI LLP




                                                                                   11

                                                                                   12 DATED: 11/15/2019
                                         Tel (213) 630-5000 • Fax (213) 683-1225




                                                                                                                               ________________________________________
                                           777 South Figueroa Street, Suite 3800




                                                                                                                                       Hon. Haywood S. Gilliam, Jr.
                                                  Los Angeles, CA 90017




                                                                                   13
                                                                                                                               JUDGE OF THE UNITED STATES DISTRICT
                                                                                   14                                                           COURT
                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        290607.1                                   2                  Case No. 4:19-cv-05737-HSG
                                                                                                   ORDER VACATING CLERK’S ENTRY OF DEFAULT UNDER FRCP 55(c)
